As ground for rehearing, plaintiff in error contends that the decision is in conflict with that in Muskogee Development Co. v. Green, 22 Okla. 237, 97 P. 619. The question decisive of this case is that to discharge plaintiff's claim out of the enhanced rental value occasioned by the improvements would in effect incumber the land with an obligation prohibited by acts of Congress: section 15, Act of Cong. approved July 1, 1902, 32 Stat. L. 642; section 19 Act of Cong. approved April 26, 1906, 34 Stat. L. 137. This question was not raised or considered in the opinion in Muskogee Development Co. v. Green; otherwise, a different conclusion would necessarily have been reached in that case.
The petition for rehearing is denied.
All the Justices concur.